EXHIBIT 14 A Message From Charming Shoppes Dear Associate, At Charming Shoppes, we are proud of our rich history, tradition and reputation as an ethical company.We have earned this respect by making decisions based on sound and honest business principles in accordance with the law. The following Standards of Business Conduct have been prepared after considerable research and benchmarking. An established consultant in the field of business ethics facilitated focused interviews and group discussions to assure we were asking the right questions and addressing the appropriate issues in these Standards. Charming Shoppes associates from a variety of levels in corporate and overseas offices, as well as representative associates from the offices and field organizations of the operating retail divisions, participated in the process. As a result, we are confident that these Standards will advance the Charming Shoppes shared value of Acting with Integrity. No set of Standards, this one included, can be totally comprehensive. For years, the Company has had a functioning Business Conduct Committee chaired by Tony DeSabato—Executive Vice President Corporate and Labor Relations, Business Ethics, and Loss Prevention. Included on the committee are Eric Specter—Executive Vice President and Chief Financial Officer and Colin Stern, Executive Vice President and General Counsel. Questions regarding these Standards or any ethical issues should be directed to Tony DeSabato or any member of the Committee. Our shared value for Acting with Integrity is also our fundamental standard of conduct. By acting with integrity, we will follow the law with sound and honest business practices. It is important to our company that each of you understand that, at Charming Shoppes, integrity is not an option; rather, it is the way we do business. We appreciate your adherence to these practices and strongly encouage you to treat one another with fairness, dignity and respect. Contents A Message from Charming Shoppes Our Mission Our Ethical Commitment Our Standards. Our Commitments. Our Stakeholders. Customers and Marketplace 4 Associates 4 Our Shareholders 4 Our Communities and the Public 5 Vendors and Suppliers 5 Our Responsibilities as Charming Shoppes Associates 5 The Business Conduct Committee When and Where to Get Help or Report an Ethical Issue Waivers of these Standards Charming Shoppes’ Policy Regarding Retaliation Frequently Asked Questions Our Standards 8 Accuracy of Books, Records and Financial Statements 8 Anti-boycott and Import Laws 9 Antitrust and Competition Laws 9 Associate Privacy 9 Bribery and Corruption 10 Competitive Practices 10 Confidential Information 11 Conflicts of Interest 12 Customer Privacy 13 Drug and Alcohol Use 14 Environment 14 Equal Treatment and Respect 15 Fair Labor Practices 15 Fraudulent Behavior 16 Gifts and Entertainment 16 1 Health and Safety 18 Insider Trading 18 Loans 18 Marketing Integrity 19 Political Contributions and Activities 19 Public and Media Communications 19 Records Retention 20 Use of Company Assets 20 2 Our Mission Charming Shoppes’ mission is: It’s all about her – we own her heart, her home, her every experience. We strive to leverage our leading position as a multi-channel retailer and transition to the lifestyle brand for all women. We also recognize, however, that to serve our customers properly, we must show our commitment not just through our products but through our actions. Our Ethical Commitment Charming Shoppes, Inc. and its retail divisions: Catherines, Fashion Bug, Lane Bryant and Crosstown Traders have made a commitment to Act with Integrity in accordance with our Shared Values: Exceed Our Customer’s Expectations Act with Integrity Be innovative Collaborate through Teamwork Deliver Superior Performance Support the Community We strive to accomplish this for our: ● Customers by celebrating and advocating for her and by acting in harmony with ethical customers relations principles, and with such honesty and respect for her to earn her trust, confidence, and loyalty; ● Associates by ensuring that our environment fosters trust, teamwork, mutual respect, open and honest communication, and creative thinking; ● Shareholders by taking the necessary steps to deliver our commitments to them and build long-term value; ● Communities by acting as a committed corporate citizen and by supporting community initiatives that are significant to our customers; and ● Vendors and Suppliers by creating a mutually advantageous businesslike partnership based on fairness, honesty and respect. 3 Our Standards. Our Commitments. Our Stakeholders. Our Standards of Business Conduct (Standards) guide us in acting with integrity and state acceptable and appropriate behavior for all Charming Shoppes associates.
